The primary reason for allowance is that the cited prior art does not disclose: a Yankee drying hood arrangement that includes a first temperature main supply conduit for a fluid at a first temperature T1, and a second temperature main supply conduit for a fluid at a second temperature T2 which is not the same as T1, the main supply conduits being in communication with the distributor conduits such that fluids from the first temperature and second temperature main supply conduits flow into the distributor conduits and be mixed, wherein the distributor conduit is provided with damper means for changing the ratio between the flow rate of fluid at temperature T1 and the flow rate of fluid at temperature T2 into the distributor conduit (claim 15); a method of drying a fibrous web on a Yankee dryer cylinder that includes a drying hood of claim 15       (claim 30).   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK HALPERN whose telephone number is  (571)272-1190.  



/MARK HALPERN/Primary Examiner, Art Unit 1748